EXHIBIT 10.2



October 20, 2005

Mr. Robert E. Johnston
55 Deer Hill Drive
Ridgefield, Connecticut 06877


Dear Mr. Johnston:

This letter agreement shall serve to extend the term of the agreement (the
"Agreement"), dated as of October 30, 1998, by and between you and Overseas
Shipholding Group, Inc., a corporation incorporated under the laws of Delaware
with its principal office at 666 Third Avenue, New York, New York 10017, and
extended by letter agreements dated as of March 24, 1999 and June 21, 2002, as
set forth in Section 2 of such Agreement, by amending the first sentence of
Section 2 to read as follows:

"This Agreement shall commence on the date hereof and shall expire on the
earliest of (i) December 31, 2005, subject to the right of the Board of
Directors of the Company (the "Board") and the Executive to extend it, provided
that if a Change of Control takes place prior to December 31, 2005, the duration
of this Agreement under this subpart (i) shall be until two (2) years after the
Change of Control whether such two (2) year period ends before or after December
31, 2005; (ii) the date of the death of the Executive or retirement or other
termination of the Executive's employment (voluntarily or involuntarily) with
the Company prior to a Change of Control other than as a result of a termination
by the Company without Cause (as defined below) or by the Executive for Good
Reason (as defined below); or (iii) one hundred twenty (120) days after a
termination by the Company without Cause or by the Executive with Good Reason if
a Change of Control does not occur on or prior to such date."

All other terms and conditions contained in the referenced Agreement shall
remain in full force and effect.

 

Very truly yours,

OVERSEAS SHIPHOLDING GROUP, INC.
By:       /s/Myles R. Itkin                                 
Name:  Myles R. Itkin                                     
Title:     Senior Vice President and                 
             Chief Financial Officer                      

I agree and accept the above terms:

/s/Robert E. Johnston                     
Robert E. Johnston